Citation Nr: 0812993	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-30 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Whether new and material evidence as been received to 
reopen a claim for service connection for the residuals of a 
low back injury.  

2.	Whether new and material evidence as been received to 
reopen a claim for service connection for numbness of the 
hands and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

These issues were remanded by the Board in April 2007.  


FINDINGS OF FACT

1.	Service connection for the residuals of an injury of the 
low back was last denied by the RO in a March 1997 rating 
action on the basis that new and material evidence was not 
submitted.  The veteran was notified of this action and of 
his appellate rights, but failed to file a timely appeal.  
The original basis for denial was that an acute back 
contusion in service resolved without residuals found on 
post-service examination.  Subsequent denials noted back 
problems years later but without a relationship to service 
permitting reopening of the claim.

2.	Since the March 1997 decision denying service connection 
for the residuals of an injury of the low back, the 
additional evidence, not previously considered, does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.  

3.	Service connection for numbness of the hands and feet was 
last denied by the RO in an October 1985 rating action.  It 
was held that the disorder was not shown in service and was 
not shown related to Agent Orange.  The veteran was notified 
of this action and of his appellate rights, but failed to 
file a timely appeal.

4.	Since the October 1985 decision denying service connection 
for numbness of the hands and feet, the additional evidence, 
not previously considered, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.	The additional evidence received subsequent to the March 
1997 decision of the RO, which denied service connection for 
the residuals of an injury of the low back, is not new and 
material; thus, the claim for service connection for this 
disability is not reopened, and the March 1997 RO decision is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

2.	The additional evidence received subsequent to the October 
1985 decision of the RO, which denied service connection for 
numbness of the hands and feet is not new and material; thus, 
the claim for service connection for this disability is not 
reopened, and the October 1985 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in January 2004 and April 2007, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The April 2007 letter provided all necessary 
notifications.  Furthermore, the April 2007 letter provides 
sufficient notice as to what is needed in terms of new and 
material evidence so as to satisfy the notice provisions of 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Service connection for the residuals of a low back disorder 
was previously denied by the RO in a March 1997 rating 
decision.  The veteran did not appeal this determination.  In 
such cases, it must first be determined whether or not new 
and material evidence has been submitted such that the claim 
may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Service connection for a disability manifested by numbness of 
the hands and feet was previously denied by the RO in an 
October 1985 rating decision.  The veteran did not appeal 
this determination.  In such cases, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Review of the records shows that at the time service 
connection was last denied by the RO, in March 2007, the 
evidence of record included the service treatment records, 
that showed that the veteran was treated for complaints of 
back pain following an incident when the vehicle in which he 
was riding struck a land mine and he sustained an injury of 
his left lower leg.  Examination at separation from service 
and VA compensation examinations in 1972 and 1985 showed no 
back abnormality.  Private treatment records dated in the 
early 1990's show complaints and treatment for a low back 
disorder following a back injury while lifting a box while 
working.  There was no relationship drawn between this injury 
and the complaints of back pain during service.  On VA 
examination in August 1996, the pertinent diagnosis was low 
back pain syndrome with radiculopathy, rule out lumbar disc.  
No relationship was made between this diagnosis and any event 
that occurred during service.  

Evidence received in connection with the veteran's 
application to reopen the claim includes an additional VA 
compensation examination in January 2004.  While noting the 
veteran's back complaints, the examination report was 
primarily concerned with the veteran's service-connected left 
lower extremity disorder and did not relate to the veteran's 
low back disorder.  This examination report details the 
veteran's back complaints many years after service but does 
not indicate in any way that the condition is related to 
service.  Such evidence is not new and material evidence upon 
which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 
95 (1993).  Under these circumstances, as new and material 
evidence has not been submitted, the application to reopen 
the claim must be denied.  

Evidence of record at the time of the October 1985 denial of 
service connection for numbness of the hands and feet 
includes the service treatment records that show no complaint 
or manifestation of this disorder while the veteran was on 
active duty.  It was also held that these symptoms were 
unrelated to Agent Orange exposure.  The veteran had 
complaints of numbness of the hands and feet on examination 
by VA in August 1985.  There was no indication of a 
relationship between these complaints and service.  Since the 
October 1985 decision, the veteran has not submitted evidence 
of a disability manifested by numbness of the hands and feet 
that is related to service.  As such, there is no new and 
material evidence that has been submitted on which the claim 
may be reopened.  






ORDER

New and material evidence having not been received, the 
applications to reopen the claims for service connection for 
the residuals of an injury of the low back and a disability 
manifested by numbness of the hands and feet are denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


